Citation Nr: 0720487	
Decision Date: 07/10/07    Archive Date: 07/18/07

DOCKET NO.  05-25 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an effective date earlier than April 15, 2003 
for recognition of the appellant as the helpless child of the 
veteran on the basis of permanent incapacity for self-support 
prior to attaining the age of 18 years, for the purpose of VA 
death pension.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to 
September 1945.  

This appeal arises from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  


FINDINGS OF FACT

1.  The veteran's Certificate of Death reveals he died on 
July [redacted], 1972.  

2.  The appellant, the veteran's son, did not file his claim 
for VA death pension benefits within 45 days of the veteran's 
death.  

3.  The January 1973 Application for Dependency and Indemnity 
Compensation (DIC) or Death Pension by a Widow or Child, VA 
Form 21-534 submitted by the appellant did not indicate he 
was claiming benefits as a helpless child.  Box 30 entitled 
name of helpless child was blank.  The appellant was listed 
as a child between the ages of 18 and 22 who was attending 
school regularly.  

4.  A January 1973 Request for Approval of School Attendance 
indicated the appellant was attending St. Petersburg Junior 
College.  

5.  A VA Form 21-534 submitted by the appellant's sister in 
February 1974 listed the appellant as over the age of 18 and 
Box 30 had been stricken through.  The appellant and his 
sister were both listed as being 18 and attending school 
regularly.  

4.  In May 1974, the Financial Aid Officer from St. 
Petersburg Junior College submitted a Request for Approval of 
School Attendance which revealed the appellant's school 
attendance terminated on April 19, 1974.  

5.  On April 15, 2003, the RO received a claim from the 
appellant's representative asking entitlement to DIC be 
established based on his being a helpless child.  


CONCLUSION OF LAW

The criteria for an effective date earlier than April 15, 
2003, for recognition of the appellant as the helpless child 
of the veteran on the basis of permanent incapacity for self-
support prior to attaining the age of 18 years, for the 
purpose of VA death pension have not been met.  38 U.S.C.A. 
§ 5110 38 C.F.R. § 3.400 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board must first address VA's duty to notify and assist 
claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).  

The issue on appeal concerning the effective date for a grant 
of death pension to the appellant as the child of the veteran 
is based on the initial rating decision which granted pension 
and assigned an effective date.  Prior to the assignment of 
the effective date the appellant was not notified of the 
criteria for assignment of an effective date.  He was advised 
of the regulations regarding the assignment of an effective 
date for an award of benefits in the Statement of the Case.    

The effective date assigned is based on the date of receipt 
of the appellant's claim.  The appellant has not asserted 
that he submitted any other claims than one in January 1973 
and another in April 2003 claiming death pension.  The 
appellant is not a veteran and the Board is unaware of any 
evidence not already in the claims folder which could affect 
assignment of an effective date for the grant of death 
pension.  See Wensch v. Principi, 15 Vet. App. 362, 368 
(2001) (holding that when there is extensive factual 
development in a case that indicates no reasonable 
possibility that any further assistance would aid the 
appellant in substantiating his claim, the Veterans Claims 
Assistance Act of 2000 does not apply); see also Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the appellant.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

Relevant Laws and Regulations:  Unless specifically provided 
otherwise in this chapter, the effective date of an award 
based on an original claim, a claim reopened after final 
adjudication, or a claim for increase, of compensation, 
dependency and indemnity compensation, or pension, shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefor.  
38 U.S.C.A. § 5110 (a) (West 2002); 38 C.F.R. § 3.400 (2006).  

Prior to December 10, 2004, the effective date of an award of 
death pension for which application is received within 45 
days from the date of death shall be the first day of the 
month in which death occurred.  38 U.S.C.A. § 5110 
(d)(2)(West 2002)  

From December 10, 2004, the effective date of an award of 
death compensation, dependency and indemnity compensation, or 
death pension for which application is received within one 
year from the date of death shall be the first day of the 
month in which the death occurred.  38 U.S.C.A. § 5110 (d)(1) 
(West 2002 and Supp. 2005).  

Factual Background and Analysis.  The veteran's Certificate 
of Death reveals he died on July [redacted], 1972.  The Certificate of 
Live Birth of the appellant indicates he was born to the 
veteran and his spouse on October [redacted], 1951.  His 18th 
birthday was on October [redacted], 1969.  

In January 1973 the appellant submitted to the RO an 
Application for Dependency and Indemnity Compensation (DIC) 
or Death Pension by a Widow or Child, (VA Form 21-534).  On 
his application the appellant did not indicate he was 
claiming benefits as a helpless child.  Box 30 on the 
application form which was provided for entering the name of 
a "helpless child" was left blank.  The appellant was 
listed as a child between the ages of 18 and 22 who was 
attending school regularly.  Also submitted by the appellant 
in January 1973 was a Request for Approval of School 
Attendance indicating the appellant was attending St. 
Petersburg Junior College.  A February 1973 VA Control and 
Document Award Letter reveals the appellant was granted $42 
per month, apparently in this regard, effective August 1, 
1972.  

The appellant's sister submitted a VA Form 21-534 in February 
1974.  It also listed the appellant as over the age of 18 and 
Box 30, which provides space to identify the name of a 
helpless child, had been stricken through.  The appellant and 
his sister were both listed as being 18 and attending school 
regularly.  

The next communication in the claims folder relevant to the 
appellant was received in May 1974 from the Financial Aid 
Officer from St. Petersburg Junior College.  A Request for 
Approval of School Attendance form had been returned and 
revealed the appellant's school attendance terminated on 
April 19, 1974.  

The next communication from the appellant was received by the 
RO on April 15, 2003.  The RO received a claim from the 
appellant's representative requesting entitlement to DIC be 
established based on his being a helpless child.  

The RO in a March 2004 rating decision found the appellant 
was permanently incapacitated and incapable of self-support 
as of his 18th birthday and granted death pension effective 
April 15, 2003.  

The appellant contends the effective date of death pension 
should be the date of his father's death.  He asserts he was 
disabled and unable to support himself prior to his 18th 
birthday.  

The law and regulations provide that the date of an award of 
pension is the date of receipt of claim, unless otherwise 
provided.  38 U.S.C.A. § 5110 (a).  Only if the appellant 
files his claim within 45 days of death, prior to December 
10, 2004, or within one year of the veteran's death after 
December 2004 is an earlier effective date provided.  Here, 
there is nothing in the claims folder dated prior to April 
15, 2003 which could be construed as a claim for recognition 
as a "helpless child" of the veteran for purposes of 
awarding death pension.  Although the appellant has submitted 
a letter dated in September 1969 which indicates the 
appellant had difficulty in school and that dyslexia and 
neurosis had been diagnosed, that letter was first submitted 
to the RO with the April 2003 VA application and claim.  

The statute clearly indicates that the effective date is 
fixed based on the facts found, but shall not be earlier than 
the date of receipt of the application therefore.  Even 
though the facts indicate the appellant was incapable of 
self-support at the time of his father's death, no 
application was submitted to VA until April 15, 2003 for 
recognition of the appellant as the "helpless child" of the 
veteran.  

There is no basis in the record for the assignment of an 
earlier effective date for recognition of the appellant as 
the helpless child of the veteran on the basis of permanent 
incapacity for self-support prior to attaining the age of 18 
years for death pension benefits purposes.  


ORDER

An effective date earlier than April 15, 2003, for 
recognition of the appellant as the helpless child of the 
veteran on the basis of permanent incapacity for self-support 
prior to attaining the age of 18 years, for the purpose of VA 
death pension is denied.  




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


